DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 recite a system comprising an interface, a storage area and a processor, which may be implemented virtually or by software. Therefore, applicant is advised to amend the claims to positively recite hardware component(s) (e.g. hardware processor, memory) to overcome the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Pub. No. 20190197130 (hereinafter Huang) in view of Gaidar et al. U.S. Pub. No. 20180068091 (hereinafter Gaidar).

As per claim 1, Huang discloses a hardware implemented system, comprising: 
an interface to receive and store a video file (Huang: [0002]: digital contents include video, audio, etc; [0016]: content sources receive files and keep blockchain record associated with content); 
a storage area to store a blockchain that references the video file, the blockchain including a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of cryptographically linked blocks including a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file (Huang: [0022]-[0025]: content source maintains blockchains, which include cryptographic hash of content, in ordered sequence 
a processor to append each of the plurality of blocks, except an entry block, to a previous block of the plurality of blocks with no change to the previous block to form the blockchain, the processor to generate the tracking value for each of the plurality of blocks based on one or more attributes in relation to the version of the video file referenced by the block and to trace through the plurality of blocks in the blockchain based on the tracking value for each of the plurality of blocks to confirm an auditable and immutable chain-of-custody of the video file (Huang: [0025]-[0028]: append the changes to blockchain to generate proof of work, nature of blockchain is to create immutable and auditable  chain of custody). 
Huang does not explicitly disclose generating tracking value based on one or more attribute identifying what processing was performed on the version of the file in a corresponding block. However, Gaidar discloses generating DRM blockchain for digital content, wherein the new shadow image for modified version comprises hash of the modified version and the new shad image also include tracking values including change history describing changes in the modified version, timestamp and author identifier (Gaidar: [0128]-[0129]: change history describing changes in the modified version indicate what processing was performed on the version of the file). It would have been obvious to one having ordinary skill in the art to include relevant change data associated with a blockchain including description of the changes to track changes because they are analogous art involving establishing blockchain for digital contents. The motivation to combine would be to create more robust proof of work in digital right management system. 
As per claim 2, Huang as modified discloses the system of claim 1. Huang further discloses wherein the one or more attributes in relation to the version of the video file referenced by each of the 
As per claim 3, Huang as modified discloses the system of claim 1. Huang further discloses wherein the processed version of the video file is based on shared or changed ownership of the video file, access or view of the video file referenced by the entry block or a subsequent one of the plurality of blocks, redaction, alteration, or other action related to all or portions of the video file referenced by the entry block or a subsequent one of the plurality of blocks, a copy the video file referenced by the entry block or a subsequent one of the plurality of blocks, a tag of metadata to the video file in the entry block or a subsequent one of the plurality of blocks, or movement of a storage location of the video file referenced by the entry block or a subsequent one of the plurality of blocks (Huang: [0025]: changes to the content referenced by change or proof of work; [0035]). 
As per claim 4, Huang as modified discloses the system of claim 1. Huang further discloses wherein the version of the video file referenced by each of the plurality of blocks includes a sequential arrangement of video frames, metadata relating to corresponding ones of the video frames, and information that references a previous one of the video frames (Huang: [0015]: each component may be a frame; [0025]: blockchain sequence including the changes). 

As per claim 5, Huang as modified discloses the system of claim 1. Huang explicitly disclose one or more smart contracts including rules that define rights of participants to the blockchain or levels of 

As per claim 6, Huang as modified discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by the processor. However, Gaidar discloses setting policy to modify DRM blockchain (Gaidar: [0061]; [0084]; [0096]; [0149]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 6, Huang as modified discloses the system of claim 1. Huang does not explicitly disclose one or more smart contracts including rules to control collection of data, characteristics, or properties of the video file to be added into one or more of the plurality of blocks of the blockchain by the processor. However, Gaidar discloses setting policy to modify DRM blockchain (Gaidar: [0061]; [0084]; [0096]; [0149]: setting permission on who is authorized to access or modify the content). It would have been obvious to one having ordinary skill in the art to define access permission/rights to blockchains because they are analogous art involving managing digital right management (DRM) blockchains. The motivation to combine would be to prevent unauthorized modification to content.

As per claim 7, Huang as modified discloses the system of claim 1. Huang further discloses wherein the metadata is based on output of a sensor or device which gathers location information or other data for the video file (Huang: [0020]; [0034]).

Regarding claim 8-20, claims 8-20 encompass similar scope as claims 1-7. Therefore claims 8-20 are rejected based on the reasons set forth above in rejecting claims 1-7.
Response to Arguments
Applicant's arguments filed on 3/21/21 have been fully considered but they are not persuasive.
Regarding prior art rejection, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because Gaidar is relied upon as secondary reference in new ground of rejection to address the limitation “generating tracking value based on one or more attributes identifying what processing was performed on the version of the video file in a corresponding block” as set forth above (Gaidar: [0128]-[0129]). 
Regarding U.S.C. 101 rejection, although the claim preamble recites hardware-implemented system, components recited in the claims still do not positively recite hardware aspect, as preambles are not given patentable weight. Therefore, applicant is advised to clearly recite hardware component in the system to overcome the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carson et al. U.S. Pub. No. 20190386817 discloses dynamic blockchain method for providing efficient and secure distributed data access, data storage and data transport.
Kumar et al. U.S. Pub. No. 20190163912 discloses method for recording device lifecycle transaction as versioned blocks in a blockchain network using a transaction connector and broker service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431